 338DECISIONSOF NATIONALLABOR RELATIONS BOARDHoward Electric Co.andPaulL. Cobb.Howard Electric Co.andMarlyn E. Brown. Cases27-CA-2088 and 2126June 30, 1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn March 3, 1967, Trial Examiner Eugene K.Kennedy issued his Decision in the above-entitledproceeding, recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision together with a supporting brief, theRespondent filed cross-exceptions to the Decisionand a supporting brief, and the General Counselfiled an answering brief to the Respondent's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in this case, and herebyadopts the Trial Examiner's findings, conclusions,and recommendations, except as noted below. iORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the complaint herein be, and it hereby is,dismissed in its entirety.'We are satisfied that the procedure and award of the Council of Indus-trialRelations,an arbitration panel, has met the arbitration criteria setforth inSpielberg Manufacturing Company,112 NLRB 1080, and we ac-cordingly affirm the Trial Examiner's recommended dismissal of the com-plaint.Cf.Modern Motor Express, Inc.,149 NLRB 15G7;Denver-Chicago Trucking Company, Inc.,132 NLRB 1416. In reaching thisresult, we find it unnecessary to consider or pass on the merits of the TrialExaminer's alternative findings and conclusions with regardto Cobb andBrown.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE K. KENNEDY, Trial Examiner: These con-solidated cases were heard in Denver, Colorado, onDecember 14 and 15, 1966. They involved the allegeddiscriminatory discharge and refusal to reinstate two em-ployees, Paul Cobb and Marlyn Brown., Upon con-sideration of the entire record, briefs submitted by theGeneral Counsel and Respondent, and my observation ofthe demeanor of the witnesses, I make the following:FINDINGSOF FACT AND CONCLUSIONS OF LAWI.THE BUSINESS OF THE COMPANY AND THE JURISDIC-TION OF THE BOARD/Howard Electric Company, herein called Respondent,has at all times material been a Colorado corporation,with its principal office and place of business in Denver,Colorado. These cases at issue arose from events occur-ring at the United States Air Force Academy located atColorado Springs, Colorado. During a representativeyear Respondent purchases goods and material valued inexcess of $50,000 which are transported directly fromStates other than the State of Colorado. Also during arepresentativeyearRespondent performed servicesvalued in excess of $50,000 which services are performedin States other than the State of Colorado. During arepresentative year Respondent furnishes services valuedin excess of $50,000, which services have a substantialimpact on the national defense. Respondent is now, andhas been at all times material herein, an employer en-gaged in commerce or in a business affecting commercewithin the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe International Brotherhood of ElectricalWorkers,Local 113, AFL-CIO, hereincalled the Union, is now,and at all times material has been, a labor organizationwithin the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Paul CobbThe alleged concerted activities for which Cobb wasterminated will be first considered followed by the con-siderations advanced by Respondent for his termination.Cobb was employed by Respondent as a journeymanelectrician from June 13, 1966, to August 5, 1966. Whileemployed by Respondent he was supervised by SteveWalczak, the general foreman, and supervisory workingforemen, Woody Anderson and Fritz Barrows.In July 1966, Cobb complained to the Union'sAssistant Business Manager Wasinger about holes beingdrilled in some material away from the jobsite.2 Cobbcomplained twice to Wasinger about this, who in turnmentioned it to Richard Ek, the project superintendent.While not necessarily agreeing with Cobb's interpretationof the collective-bargaining agreement, Ek agreed to havethe drilling done on the jobsite rather than at Respon-dent'sDenver shop where apparently it could be donemore efficiently.1The chargein Case 27-CA-2088 was filedby Cobb onAugust 11,1966,and the charge in Case 27-CA-2126 wasfiled by Brown on Oc-tober 7, 1966.The consolidated complaint was issued on November 21,1966.2While not material to the issues presented,a reading of the section ofthe agreement relied onby Cobb doesnot support his interpretation.166 NLRB No. 62 HOWARDELECTRIC CO.On another occasion in the latter part of July, Cobbcomplained to Wasinger that he was in a crew wherethere were apparently two foremen. Wasinger spoke toProject Superintendent Ek about it, who told Wasingerthe matter had been straightened out through the steward.Barrows then advised Cobb that he was his foreman, andthus Cobb had only one foreman in accordance with theterms of the collective-bargaining agreement.Cobb in early July also complained to Union StewardMarlyn Brown that the agreement provided for the mento report to the first floor rather than the sixth floor.3Forman Barrows, a member of the same Union as Cobbas were all of the witnesses, except Jack Howard, pre-sident of Howard Electric, gave the orders to have themen report to the first floor and to have the toolboxremain on the first floor. Because apparently everyoneexcept Cobb preferred reporting to the sixth floor wherethey could sit and drink coffee until it was time to go towork, some, if not all, of the workmen on Barrows' crewdisregarded the instruction and resumed reporting to thesixth floor before starting work.In Cobb's testimony he related that during a lunch hourhe complained to Conlin, a fellow workman, about report-ing to the sixth floor. And, according to Cobb, Conlinreplied, "I really can't see what your gripe is, I think youare being asinine."4Cobb also testified that Barrows frequently told him heseemed awfully dissatisfied and that Barrows liked to runa crew that was satisfied and harmonious. This accordswith Barrows' testimony that he was constantly makingefforts to have Cobb become a satisfied member of hiscrew.Cobb was discharged on August 5, 1966. About 3weeks prior to this, Cobb's foreman, Barrows, reportedto Project Superintendent Ek that Cobb was agitating theother men on the crew and there was no harmony on thejob. Ektold Barrows to watch Cobb and if it kept up theywould have to talk with Cobb. About 2 weeks laterbecause Foreman Barrows noticed no change in Cobb'spractices which were upsetting his crew a meeting was ar-ranged with Ek and Barrows. According to Cobb, Ek said,"if Cobb behaved himself and did what he should, hewould take care of me." Cobb also testified that Barrowstold him if he (Cobb) would do right, the men on the jobwould carry him.According to Ek, Cobb was informed that he was re-garded as agitating the men and that the matter should becorrected at that time and there would be no moreproblems. Cobb said: "If that is the way you feel, you canterminate me, right now." Ek replied he did not want toterminate him, that he only wanted him to be happy andeveryone would be satisfied.Barrows had previously received complaints from hiscrew that Cobb was frequently complaining during work-ing hours and at lunchtime.5 Cobb also complained duringworking hours to employee Conlin about alleged contractviolations. One of the incidents involved Cobb complain-ing to Conlin that dismantling a scaffold was scabbing onother crafts. Cobb also told Conlin that Barrows hadbetter not fire him (Cobb) if he refused to perform a job3Cobb was mistaken in believing that the agreement provided as hecontented. However, UnionBusinessManager Donlon exhibited to Ek amemorandum of understanding, dated dune 26, 1963, which provided thatwithin a 12-mile limit, "Reporting to the job shall mean the first or groundfloor of any building or structure or the job shack." Assuming thismemorandum was not superseded by a subsequently executed collective-339function for which he was qualified. As a result of this,Conlin asked to be assigned to a work area away fromCobb. Several times while Conlin was working, Cobbcame to him and complained about reporting to the sixthfloor. Conlin asked where the agreement provided thisand Cobb was unable to show him.After the conversation of August 4, 1966, with Ek andBarrows, Cobb returned to the jobsite and approachedConlin while he was working and was complaining to himagain about reporting to the sixth rather than the firstfloor. Foreman Barrows observed this and called Ek toadvise him that he was firing Cobb and to have his checkmade out. Conlin felt Cobb's attitude was adversely af-fecting his work and that of his crew. He had also ob-served Cobb was taking time out to make similar com-plaints to other men on the crew, Gilbert, Oaks, Ander-son, and McClain.Gilbert testified that Cobb during working hours askedhim to read a section of the Union's constitution. Thiswas in reference to reporting to work on the first or sixthfloor. This made Gilbert very angry. He was working ona permit as was another member of the crew andpresumably did not want to act contrary to the localUnion's rules, and resented the implication that he wasviolating union rules.It seems evident that during working hours Cobb wasfrequently complaining to his fellow workmen about con-tract violations. In the case of Conlin, Cobb would leavehis work area to come over and make these complaints.It seems evident that the total effect of Cob's activities inthis respect deprived his employer of time which shouldhave been spent in working. It is also evident that Cobb'sactivities adversely affected the morale of the men on hiscrew. Foreman Barrows and Project Superintendent Ekattempted to reason with Cobb that harmony could berestored among the crew. However, almost immediatelyafter this Foreman Barrows observed Cobb arguing withemployee Conlin and this Barrows regarded as "a directslap in the face," and led to Cobb's discharge.These events relating to Cobb lead to a finding that hewas terminated for not obeying instructions about desist-ing from making his complaints during working hours.The Respondent had complied with the requests Cobbmade relative to performing drilling work on the job, re-porting to the first floor, and having one foreman. Afterthis, Respondent's plea to Cobb to cease causing frictionduring working hours was ignored by Cobb and theprobability seems very strong this was the reason for hisdischarge and the General Counsel has failed to prove byan adequate measure of proof that Cobb was dis-criminated against for engaging in protected concerted ac-tivities.An employer has a right to discharge an employee ifworking time is not used for work even though the em-ployee is engaged in concerted activities.Cleaver-BrooksMfg. Corporation v. N.L.R.B.,264 F.2d 637 (C.A. 7);CaterpillarTractorCompany,aCorporationv.N.L.R.B.,230 F.2d 357, 358 (C.A. 7):Thus, in its application to organizational activities,the proctective mantle of Section 7 is tempered bybargaining agreement it would not appear applicable in any event as thejobsite was considerably beyond the 12-mile hnut.4Conlin's characterization in the context of the attending circum-stances appears applicable.5Cobb's own account of his lunchtime complaint to Conlin about re-porting to the sixth floor supports this. 340DECISIONSOF NATIONAL LABORRELATIONS BOARDthe employer's right to exact a day's work for a day'spay and to maintain discipline, and does not reach ac-tivitieswhich inherently carry with them a tendencytoward, or likelihood of, disturbing efficient opera-tion of the employer's business.As the Board said inPeyton Packing Company, Inc.,49 NLRB 828, 843, "Working time is for work."B.Marlyn BrownBrown was employed as a journeyman electrician fromMay 16, 1966, to September 16, 1966. He was appointedunion steward on May 19, 1966. The record reveals thatBrown engaged in activities as union steward, many of aminor nature and which apparently did not cause any sig-nificant reaction on the part of Respondent. Respondent'switnesses concede that until about August 29, 1966,therewas no cause for complaint about Brown as asteward or a workman. In fact Respondent's GeneralForeman Steve Walczak testified that about the timeBrown went on vacation the middle of August 1966 hewas considered one of the best employees.The events that the General Counsel primarily relieson to provide the discriminatory motivation for Brown'sdischarge occurred between August 29 and September15, 1966.On August 31, 1966, Brown was called to attend ameeting by Ek, the project superintendent. Ek told Brownhe was having problems with the cadet quarters duringthe previous 2 weeks when Brown was on vacation. Oneindividual was singled out as a problem and Ek agreedwith Brown that he be transferred to another crew. Ek atthis time advanced no criticism of Brown's work attitudeor production.On September 8, 1966, Brown advised Steve Walczak,the general foreman, that the labor agreement was beingviolated by permitting Cowan Transfer and Storage (acompany not employing electricians) to move high volt-age gear instead of the electricians. Later in the dayBrown was requested to attend a meeting on overtimewith Ek at which the foremen and the general foremanwere present. Ek emphasized that the job was going to bedone regardless of any individual The implication is clearthatEk regarded Brown's raising the jurisdictionalproblem as a serious impediment to getting the job done.Considerable discussion was had on this question andBrown advised Ek he would have to take the matter upwith higher union representatives. Ek complained thatBrown's position would result in having the Respondentbuy some expensive equipment. Brown refused to yieldon this question.On September 15, 1966, Brown learned that Ekplanned to use equipment operated by ironworkers to setlamp posts in a parking lot. Brown reported this to Was-inger, the Union's assistant business manager. Wasingerthen telephoned Ek and complained about the work notbeing given to the electricians and of the jurisdictionaldeviation that had been reported to him by Brown. Ekcomplained he did not have a suitable rig to set the lampposts. In the context of this conversation Ek told Was-inger, the Union's assistant business manager, that if hedid not have a stool pigeon on the job, he could do itwithout any trouble. Ek, that same evening, called Was-inger and advised him he was discharging Brown, whichwas done on the morning of September 16, 1966.The above-related events establish a strong case thatBrown was discharged because he was performing hisfunctions as a union steward which caused Respondentdelay and substantial extra expense. Because of Brown'scomplaints to the Union, Respondent had to_ make addi-tional arrangements for use of expensive equipment to setthe switch boxes and lighting fixtures.InreviewingRespondent'sallegedreasonsfordischarging Brown, it is noted that he commenced workon May 16, 1966. Respondent concedes he was a goodworkman and a union steward until August 29, 1966,when he returned from vacation. The major causes of extraexpense and delay to Respondent were caused byBrown's complaints on September 8, 1966, in connectionwith setting switch boxes and on September 15, 1966, inconnection with installing light poles.In contrast to Cobb no warning was given to Brownabout his alleged work shortcomings nor was he trans-ferred to another crew in an effort to have his work im-prove as was the case of another workman. Brown's al-leged work shortcomings all occurred while he was onForeman Conlin's crew for 5 days.Conlin testified Brown did not use sufficient imitative,that he would wait for additional instructions instead ofproceeding on his own, that he raised objections aboutworking in the rain, and that he did not follow instructionson one occasion. Also, he claimed that Brown would takeexcessive time in cleaning and filling his pipe.A letter dated September 12 from Pike, a carpenterforeman, formally brought to Respondent's attention thatBrown's work was slow and inefficient. Pike conceded hehad not written such a letter before and in view of the factthat he was daily working with Respondent's supervisorsitappears probable the letter was part of an attempt tobuild a case against Brown, since it would have appearedmore natural in a setting of a construction project thatsuch a complaint would be made verbally.Respondent also offered employee Constantine as awitness who worked with Brown. He testified that Brownseemed to pick the easiest jobs and that his nickname was"snail." There is no evidence Constantine complained toForeman Conlin about Brown. He also added that Brownworked in a sitting position rather than a stooping onemore than the other men, but there is also no showing inthe record that this was communicated to Respondent.Assuming Brown was deficient in his work habits thelast 5 days of his employment, the facts do not warrant afinding this was the only reason for his discharge.As noted above, Ek exhibited irritation at Brown's in-itiation of complaints about electricians' jurisdictionalwork which were expensive and troublesome for Re-spondent to comply with.Brawn had been one of the best workman from May16, 1966, until August 29, 1966. Brown gave the impres-sions of a reasonable and consicientious man but when heperformed his obligations as a union steward, he becamethe target of Respondent's ire, and was fired for thisreason.A workman of Brown's long, satisfactory record wouldin all probability have been given a warning or a transferto another crew before being summarily terminated. Histermination the day after a major disturbance was causedRespondent by Brown complaining to the Union about ajurisdictional problem, suggests this was the actual reasonfor his discharge, and it is so found. As in the case ofCobb, the reason given for Brown's termination was thathe did not fit into Respondent's organization. While thereappears to be merit in this reason as ascribed to Cobb,there does not in the case of Brown. HOWARD ELECTRIC CO.C. The Arbitration Award as Affecting the Discharge ofCobb and BrownIn addition to filing unfair labor practice charges withtheNationalLaborRelations Board,both Cobb andBrown commenced grievance procedures which cul-minated in arbitration.The arbitration award wasunanimous by the employer and union representatives.The terms of the procedure provided that the award wasto be final and binding.All parties agreed that theprocedure was regular and fair. BothCobband Brownwere awarded backpay. Respondent and the unionrepresentative differed in their interpretation of the awardas to whether reinstatement was mandatory on- theRespondent.The decision of the arbitration panel is here set forthverbatim:Decision:After careful consideration of the evidence sub-mitted,the Council rules as follows:1.Howard Electric violated Article III, Sec-tion 3.19 of the Agreement in the instant case.2.Howard Electric discharged Paul Cobbwithout a showing of just or proper cause andMr. Cobbshall be eligible for reemployment andreimbursed for seven and one-half hours losttime.3.Howard Electric discharged Pete Brownwithout a showing of just or proper cause andMr. Brown shall be eligible for reemploymentand reimbursed two weeks' pay.4.The employer has the unfettered right to re-ject any applicant for employment.5.The parties are instructed to follow thegrievance procedure provided in the agreement.6.TheStanding Board of Adjustment is not apartof the agreement and therefore is notproperly before the Council.UNANIMOUSLY ADOPTED:November 15, 1966Because of the conflict as to whether the decision gaveBrown and Cobb the right to reinstatement,Union Busi-ness Manager Donlon requested and received the follow-ing telegram of clarification:REURTEL GEO. SEAMAN, JR. WIRE OF NOVEMBER 2I,1966 IT WAS THE INTENT OF THE CIR IN DECISION1290 TO REIMBURSE COBB AND BROWN FOR TIMELOST AND TOSECURE THEIR RIGHT TO BE REFERREDTO HOWARDELECTRIC COMPANY. IT WAS ALSO THEINTENT TO SECURE HOWARD ELECTRIC COMPANYSRIGHT TO REJECT ANYAPPLICANTINCLUDING COBBAND BROWN.HOWEVER, IT WAS NOT THE INTENT OFTHE CIR THAT COBB AND BROWN SHOULD BE RE-JECTED AND DISCRIMINATED AGAINST BECAUSE OFDECISION 1290.The extant collective-bargaining agreement provides inarticle VII, subsection 2, that, "The Employer shall havethe right to reject any applicant for employment."The arbitration decision restates this provision of thecollective-bargaining agreement.It is further noted thetelegram of clarification states,"It was also the intent tosecure Howard Electric Company's right to reject any ap-plicant includingCobband Brown."Union Business Manager Donlon interpreted the deci-sion differently and twice in the latter part of November341referred Cobb and Brown to Respondent who rejectedthem for employment.Respondent relies on the Board's doctrine set forth inSpielbergManufacturing Company,112 NLRB 1080,and similar cases, to establish that since the question ofthe discharges of Brown and Cobb had been settled by ar-bitration,the Board should not entertain unfair laborpractice charges based on their discharges.The Board has formulated an approach that it willrecognize an arbitration award where:1.The proceedings appear to have been fair and regu-lar.2.All parties had agreed to be bound by the decision.3.The decision of the panel is not clearly repugnant tothe purposes and policies of the Act.In the case at hand, it is conceded by all parties that theproceedings were fair and regular and that all parties hadagreed to be bound.It appears therefore,the presentproceeding is predicated on the contention that the ar-bitration decision was clearly repugnant to the policiesand purposes of the Act,as well as the contention of theGeneral Counsel that further acts of discrimination oc-curred when Cobb and Brown were refused employmentby Respondent in November 1966.Spielbergspecifically states the arbitration award neednot necessarily be the one the Board would issue. Here,if this decision were adopted absent arbitration, Cobb, ac-cording to the usually prescribed remedy,would notreceive backpay or reinstatement and Brown would havereceived an order requiring his reinstatement as well asbackpay. However, since both did receive an award ofbackpay (aswellasunder the circumstances ameaningless award making them eligible for reinstate-ment),it is found that the award is clearly not repugnantto the policies or purposes of the Act.With respect to the charge of discrimination based onrefusal of employment in November 1966,the questiononly arises with respect to Brown.AfterBrown accepted the arbitration award ofbackpay, it seems logical to regard his case as settled andBrown,therefore,would be in the same position as anyother union member. Since the Respondent has the ab-solute right to refuse any applicant for employment, noreason suggests itself in the circumstances here presentedto exempt Brown from the clear meaning of the arbitra-tion award and the collective-bargaining agreement givingRespondent such right.The above findings concerning unlawful discriminationor the lack of it in the case of Cobb and Brown were madebecause the parties litigated the subject at length andalthough the arbitration award is regarded as controllingand dispositive of the case,such findings are available if,on appeal,a different view is taken.On the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer and the Union is a labororganization within the meaning of the Act.2.The Charging Parties, Cobb and Brown,submittedthe question of discriminatory discharge to arbitration;the proceedings were fair and regular and the awardswere clearly not repugnant to the policies and purposes ofthe Act, and, consequently, the issues will not be againdecided by the Board.308-926 0-70-23 342DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The refusal to reinstate Brown and Cobb was a rightgiven to Respondent by this arbitration award and thecollective-bargaining agreement.RECOMMENDED ORDERIt is recommended the complaint be dismissed.